Citation Nr: 9933838	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  97-28 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic low back 
disorder.

2.  Entitlement to service connection for a chronic neck 
disorder.

3.  Entitlement to service connection for recurrent 
headaches.

4.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a gunshot wound (GSW) of the left foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1956 to 
January 1959, and from November 1964 to November 1967. 

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA), Regional Office 
(RO), which: (1) granted service connection and assigned a 30 
percent disability rating for posttraumatic stress disorder 
(PTSD); (2) granted service connection and assigned 
noncompensable disability ratings for a shell fragment wound 
(SFW) scar of the left arm and a gunshot wound (GSW) scar of 
the left foot; AND (3) denied service connection for chronic 
low back, neck and skin disorders, as well as recurrent 
headaches.  He was informed of these determinations and of 
his procedural and appellate rights by VA letter dated May 
28, 1997.  The veteran filed a timely notice of disagreement 
(NOD) as to the denial of his claims for service connection 
for chronic low back and neck disorders, as well as recurrent 
headaches in June 1997.  He was issued a statement of the 
case (SOC) in August 1997.  The RO received his substantive 
appeal in September 1997, at which time the veteran expressed 
dissatisfaction with the initial evaluation assigned for his 
GSW scar of the left foot and, for the first time, raised a 
claim for service connection for residuals of a left shoulder 
injury.

By rating decision issued in September 1997, the RO denied 
service connection for residuals of a left shoulder injury.  
The veteran was informed of this adverse determination, as 
well as his procedural and appellate rights, by VA letter 
dated September 24, 1997.  The veteran was issued a SOC 
regarding the issue of entitlement to an increased 
(compensable) disability evaluation for his service-connected 
left foot disorder on September 24, 1997.

The veteran presented testimony as to the issues in 
contention at a personal hearing held by the Hearing Officer 
(HO) at the local VARO in March 1998.  On that occasion, the 
veteran also expressed dissatisfaction with the disability 
evaluation assigned for PTSD and the denial of service 
connection for residuals of a left shoulder injury.  At the 
conclusion of the hearing, he submitted a written NOD 
regarding an increased evaluation for his service-connected 
PTSD.  The HO confirmed and continued the denial of the 
veteran's low back, neck and headache claims in a September 
1998 determination and supplemental statement of the case.  
In addition, the HO granted an initial rating of 10 percent 
for the veteran's GSW scar of the left foot but confirmed and 
continued the denial of his claims for an evaluation in 
excess of 30 percent for PTSD and service connection for 
residuals of a left shoulder injury.  The veteran was issued 
a statement of the case in reference to his claims for 
service connection for residuals of a left shoulder injury 
and an increased evaluation for PTSD in September 1998.

The veteran also offered testimony as to his low back, neck 
and headache claims at a personal hearing held by the 
undersigned Member of the Board at the local VARO (Travel 
Board) in September 1999. 

As a preliminary matter, it is noted that the veteran's PTSD 
and left shoulder injury claims have not been appropriately 
developed for appellate review.  In the instant case, the 
veteran's March 1998 hearing testimony was accepted as a NOD 
as to the denial of his claim for service connection for 
residuals of a left shoulder injury.  Cf. Tomlin v. Brown, 5 
Vet. App. 355, 358 (1993) (hearing testimony before the RO, 
when reduced to writing, can constitute an NOD).  As 
previously indicated, a written NOD was submitted at the time 
of the RO hearing regarding a claim for an increased 
evaluation for PTSD.  The veteran was issued a SOC as to the 
continued denial of these claims on September 29, 1998.  

In order to complete the appeal, a claimant must file a 
substantive appeal within sixty (60) days of the mailing date 
of the SOC, or within the remaining time, if any, of the one 
(1) year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (1999).

Under the circumstances described above, the Board finds that 
the veteran only had until November 29, 1998 (60-days from 
the date of the SOC) within which to submit a properly 
completed VA Form 9.  He failed to do so.  Consequently, the 
Board finds that the issues of entitlement to an increased 
rating for PTSD and service connection for residuals of a 
left shoulder injury are not in appellate status, and they 
will not be discussed herein.  See Rowell v. Principi, 4 Vet. 
App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).

Nonetheless, the Board also finds, for the reasons set forth 
below, that a timely substantive appeal has been received 
with respect to the veteran's claim for an increased rating 
for residuals of GSW of the left foot.  Accordingly, the 
claim is in appellate status, and will be further discussed 
in the 'REMAND' appended to the end of this decision.


FINDINGS OF FACT

1.  The veteran has presented satisfactory lay and medical 
evidence of the incurrence of low back and cervical spine 
injuries during his periods of active duty service.

2.  Recent VA and private treatment records show that he now 
manifests recurrent lumbar strain and degenerative joint 
disease of the cervical spine with resulting, chronic 
recurrent tension-type headaches.

3.  Statements obtained from the veteran's private 
chiropractor, dated in June 1997 and April 1998, suggest that 
the veteran's current low back and neck disorders began 
during active duty service.

4.  The veteran's claim for service connection for chronic 
low back and neck disorders, as well as recurrent headaches, 
are plausible.


CONCLUSION OF LAW

The claims of entitlement to service connection for chronic 
low back and neck disorders, as well as recurrent headaches, 
are well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C.A. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claims are well grounded; that is, that the claims 
are plausible.  

Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  Further, in determining whether a claim is well-
grounded, the supporting evidence is presumed to be true and 
is not subject to weighing.  Robinette v. Brown, 8 Vet. App. 
69, 75 (1995).

For veterans who engaged in combat with the enemy during 
active service, the regulations provide that "the Secretary 
shall accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence of aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran ... Service 
connection of such injury or disease may be rebutted by clear 
and convincing evidence to the contrary."  38 U.S.C.A. § 
1154(b) (West 1991); 38 C.F.R. § 3.304(d) (1999).  The Court 
has clarified that the term 'service connection' is used in 
section 1154(b) to refer to proof of incurrence or 
aggravation, rather than to the legal standard for 
entitlement to payments for disability.  Velez v. West, 11 
Vet. App. 148, 153 (1998).

The Federal Circuit has held that, while § 1154(b) does not 
create a statutory presumption that a combat veteran's 
alleged disease or injury is service-connected, it does 
considerably lighten the burden on the veteran who seeks 
benefits for an allegedly service-connected disease or injury 
and who alleges that the disease or injury was incurred in, 
or aggravated by, combat service.  Collette v. Brown, 82 F. 
3d 389, 392 (1996) (citations omitted).  More recently, the 
Court in addressing section 1154(b) explained that the 
provision of this section "does not provide a substitute for 
medical nexus evidence, but rather serve only to reduce the 
evidentiary burden for combat veterans with respect to the 
second Caluza requirement, the submission of evidence of 
incurrence or aggravation of an injury or disease in 
service."  Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 
20, 1999) (en banc) (citations omitted) (overruling Arms v. 
West, 12 Vet. App. 188 (1999), to the extent that the 
decision might be read as establishing by holding or implying 
in dicta that once a combat veteran has established 'service 
connection' under 1154(b), his claim may only be denied if 
the evidence to the contrary rises to the level of "clear 
and convincing" evidence).

During his first period of the service, the veteran primary 
military occupational specialty (MOS) was that of a Basic 
Field Artilleryman.  Service personnel records pertaining to 
his second period of service show that he served in the 
Republic of Vietnam (RVN) from January 5, 1966 to December 
26, 1966.  Although DD Form 214 lists his primary MOS as that 
of an Artillery Mechanic, his service personnel records show 
that he attended Basic Airborne in February 1965 and served 
as a Door Gunner and Assistant Squad Leader while serving in 
the RVN.  His awards and decorations include a Parachute 
Badge and a Purple Heart.

Here, the RO denied service connection for the veteran's 
chronic low back and neck disorders, as well as the resulting 
tension headaches, based on a finding that his claims were 
not well grounded.  In this regard, it is noted for purposes 
of its 
well-groundedness determination, the RO specifically attacked 
the credibility of the medical statements of the veteran's 
chiropractor, Ben G. Odom, DC, which indicated a nexus 
between the veteran's present disorders and his period of 
active duty service.  The Board notes, however, that such an 
argument is best reserved for the merits adjudication stage, 
rather than the present well-groundedness stage, of this 
adjudication.  Indeed, the evidence of record clearly shows 
that this combat veteran incurred spinal trauma during both 
periods of active duty service, and currently manifests 
chronic low back and neck disorders, with resulting tension 
headaches.  As such, the Board finds that Dr. Odom's 
statements, detailed above and presumed to be true, satisfy 
the medical nexus requirement set forth in Savage, supra.

In light of the Board's finding that the veteran's claims for 
service connection for chronic low back and neck disorders, 
as well as recurrent headaches, are 
well-grounded, his claims seeking entitlement to service 
connection are to be determined following a merits 
adjudication by the RO.


ORDER

The claims for service connection for chronic low back and 
neck disorder, as well as recurrent headaches, are well-
grounded.  To this extent only, the appeal is granted.


REMAND

I.  Chronic Low Back & Neck Disorders and Recurrent Headaches

Because the claims of entitlement to service connection for 
residuals of a back injury are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).

As noted above, the RO has already made a merit determination 
as to the credibility of the medical statements of Dr. Odom.  
Notwithstanding, the Board observes that such a determination 
can only be made after the duty to assist the veteran in the 
development of facts pertinent to his claim has been 
satisfied.

In this regard, the Board notes that the evidence of record 
clearly shows that the veteran incurred spinal trauma during 
both periods of active duty service and currently manifests 
disorders of the low back and spine, with secondary recurrent 
headaches.  The June 1997 statement of Dr. Odom indicated 
that there is no history to justify the veteran's current 
complaints and/or findings except the injuries sustained 
while being thrown out of tank in 1957.  The Court has stated 
that the Board may only consider independent medical evidence 
to support its findings.  If the medical evidence of record 
is insufficient, or, in the opinion of the Board, of doubtful 
weight or credibility, the Board may seek an advisory 
opinion, order a medical examination or cite recognized 
treatise in its decisions that clearly support its ultimate 
conclusions.  This procedure ensures that all medical 
evidence contrary to the appellant's claim will be known.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In view of the 
medical questions presented in this case, the Board finds 
that more comprehensive orthopedic examination is required.

In reaching this conclusion, the Board is also aware of the 
fact that the findings on VA examination in June 1998 
directly refute Dr. Odom's assertion that there is 
X-ray evidence of two old, healed fractures of the tailbone.  
The June 1998 VA radiographic report, which was based on two 
views of the sacrum and coccyx, indicated an unremarkable 
study.  However, the Board notes that the X-rays films and/or 
independent radiographic reports relied upon by Dr. Odom have 
not been associated with the veteran's claims folder.  A 
determination as to the probity of such evidence cannot be 
made in the absence thereof.  Therefore, additional 
assistance is necessary.

II.  Increased Rating for GSW of the Left Foot

By rating decision issued in May 1997, the RO granted service 
connection and assigned an initial noncompensable disability 
evaluation for residuals of a GSW of the left foot from 
December 16, 1996 (the date of the veteran's 'original' 
service connection claim.  The veteran was informed of this 
determination, as well as of his procedural and appellate 
rights, by VA letter dated May 28, 1997.  He filed a timely 
notice of disagreement in September 1997, and was issued a 
statement of the case later that month.  The veteran 
presented testimony as to this issue at a personal hearing 
held by the HO at the local VARO on March 2, 1998.  His 
hearing testimony was thereafter transcribed on March 9, 
1998.

Although the HO granted entitlement to an initial rating of 
10 percent for the veteran's residuals of a GSW of the left 
foot in September 1998, the Board observes that the he was 
not provided with a supplemental statement of the case.  
Rather, the VA letter accompanying the determination informed 
the veteran that if he continued to disagree with the 
evaluation assigned for the residuals of a GSW of the left 
foot, he had 60 days within which to contact the RO, so that 
he could be provided with a [supplemental] statement case [a 
statement of the case was previously issued in September 
1997].

The Board notes, however, that this statement is erroneous on 
three accounts.  First, the statement implies that the 
veteran's claim had not been properly developed for appellate 
review.  This is simply not true inasmuch as the veteran's 
May 1997 hearing testimony, once reduced to writing, should 
have been accepted as a timely substantive appeal.  See 38 
C.F.R. § 20.202 (1999); see also Tomlin v. Brown, 
5 Vet. App. 355 (1993) (the statutory provisions of 38 
U.S.C.A. § 7105 do not impose technical pleading 
requirements).  Therefore, the Board retains jurisdiction 
over this claim.  Second, the statement implies that the HO's 
determination was a complete grant of the benefit sought.  In 
this regard, the Court has long held that a rating decision 
issued subsequent to a NOD, which grants less than the 
maximum available rating, does not "abrogate the pending 
appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran's claim remained in appellate status.  
Third, and probably most significant, the applicable 
regulation states that a supplemental statement of the case 
must be issued when additional pertinent evidence is received 
after the issuance of a SOC.  See 38 C.F.R. § 19.31 (1999).

In sum, the Board finds that the veteran has timely completed 
an appeal as to his claim for an initial disability rating in 
excess of 10 percent for residuals of a GSW of the left foot.  
However, the RO has not issued a supplemental statement of 
the case which addresses this issue; thereby, requiring a 
remand of this case for this action.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (1999); see also Manlincon v. West, 12 Vet. 
App.  238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  

Additionally, in general, a veteran's allegation of increased 
disability establishes a well grounded claim.  Procelle v. 
Derwinski, 2 Vet. App. 269 (1992).  The VA, therefore, has a 
duty to assist the veteran in the development of facts 
pertinent to his claims.  

Under the circumstances of this case, the Board concludes 
that additional assistance is necessary, and this case is 
REMANDED to the RO for the following:

1.  The RO should afford the veteran an 
opportunity to list the names and address 
of any recent private medical providers 
that have treated him for his low back, 
neck and left foot disorders, as well as 
headaches, to include Dr. Odom (369 
Savannah Avenue, P.O. Box 663, 
Statesboro, Georgia 30458).  The veteran 
should also provide information as to the 
locations of any VA medical facilities 
that have treated him for the same.  The 
RO should obtain appropriate Medical 
Records Release Forms from the veteran so 
that VA may assist him in obtaining these 
records.

2.  The RO should then contact the listed 
medical providers, to include Dr. Odom, 
and VA medical facilities, and request 
that they provide legible copies of all 
of the veteran's treatment records, 
including X-ray films, laboratory tests 
and/or special studies performed.  All 
records obtained should be added to the 
claims folder.

3.  Once the above-requested information 
has been ascertained, positive or 
negative, the veteran must be scheduled 
for examination by a VA orthopedic 
specialist in order to determine whether 
his current low back and neck disorders 
were incurred or aggravated during 
military service.  Therefore, the 
veteran's claims folder should be made 
available to and independently reviewed 
by the examiner prior to examination.  X-
rays and/or other diagnostic studies 
should be performed as deemed appropriate 
by the specialist.  Complete range of 
motion studies of the lumbar and cervical 
spine must be accomplished.  The 
specialist must then correlate his or her 
findings and render opinions as to:

	a. the nature, extent and etiology 
of pathology of any disorders of the low 
back and neck; AND

	b. to the extent medically 
ascertainable, whether these current 
disorders, if any, may be clearly 
dissociated from the spinal trauma 
incurred during active duty service.

The specialist should also reconcile the 
veteran's subjective complaints of pain 
and headaches with the objective 
findings.  A complete rationale for any 
opinions expressed, positive or negative, 
must be provided.

4.  The RO should then schedule the 
veteran for VA podiatric and dermatologic 
examinations in order to determine the 
current extent of his service-connected 
residuals of a GSW of the left foot.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by each examiner 
prior to the examination.  X-rays and/or 
other diagnostic studies should be done, 
as deemed appropriate by the examiner.  
The podiatric examiner must provide a 
thorough description of the veteran's 
left foot disabilities, including 
complete range of motion studies of the 
ankle, as well as any neurologic 
pathology.  In this regard, the examiner 
must take care to differentiate symptoms 
due to the veteran's the service-
connected and nonservice-connected 
pathologies of the left foot.  In 
addition, the podiatric examiner must 
render objective clinical findings 
concerning the severity of the veteran's 
service-connected disorders, to include 
observations of pain on motion, 
deformity, excess fatigability, 
incoordination, weakened movement and 
other functional limitations, if any, to 
the exclusion of any nonservice-connected 
disability.  

The dermatologic examiner, in turn, must 
identify whether the veteran's GSW scar 
of the left foot is poorly nourished, 
ulcerated, tender or painful on objective 
demonstration.  The podiatric and 
dermatologic examiners must then render 
an opinion concerning the effect of the 
veteran's service-connected left foot 
disorder on his ordinary activity and his 
ability to procure and maintain 
employment.  The examination reports 
should reconcile the veteran's subjective 
complaints of left foot pain with the 
objective findings on examination.  
Legible copies of each examination 
report, with a discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.

5.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination reports.  If any of the 
examination report do not include fully 
detailed descriptions of pathology and 
all test reports, special studies or 
adequate responses to the specific 
opinions requested, that report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
See Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); Abernathy v. Principi, 3 Vet. 
App. 461, 464 (1992); and Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994).

6.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's claims for service 
connection and initial evaluation claims 
on a de novo basis.

5.  If any of these determinations remain 
unfavorable to the veteran, in any way, 
he should be furnished a supplemental 
statement of the case in accordance with 
38 U.S.C.A. § 7105 (West 1991), which 
includes a summary of additional evidence 
submitted and any additional applicable 
laws and regulations.  This document 
should include detailed reasons and bases 
for the decisions reached.  Thereafter, 
the veteran and his representative should 
be afforded the opportunity to respond 
thereto.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals







